Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickley (US 2017/0201115).
Regarding claim 1, Stickley discloses a cup holder (Fig. 1-10), comprising:
a cup holder body (3) having a receiving part (5); 
a charging assembly (1), comprising a wireless charging module (7, ¶[0038]), the wireless charging module being mounted on the cup holder body (see Fig 3), and 
a smart electronic receiving container (9 where T resides) configured to receive a smart electronic device (T), the electronic receiving container being located between the wireless charging module (7) and the receiving part (5), and the smart electronic device received in the smart electronic receiving container being charged by the charging assembly.

Regarding claim 11, Stickley discloses a cup holder (Fig 1-10), comprising: 
a cup holder body (3) having a receiving part (5); 
an electronic receiving container (9 where T resides) configured to receive the smart electronic device (T), and the electronic receiving container inclined downward from a bottom of cup holder body; and 
a charging assembly (1) comprising a wireless charging module (7) mounted to the smart electronic receiving container, the charging assembly configured to charge a smart electronic device (T) and to which an gravity of the smart electronic device receiving being applied to.

Regarding claim 19, Stickley discloses a seating device (Fig 1), comprising: a main body (arm rest portion), a cup holder (3) having a receiving part (5) mounted to the main body; the cup holder comprising:
a charging assembly (1), the charging assembly comprising a wireless charging module (7), the wireless charging module being mounted on the cup holder body and configured to charge a smart electronic device (T), and an electronic receiving container (9 where T resides) configured to receive the smart electronic device, and the electronic receiving container located between the wireless charging module and the receiving part.
Regarding claim 20, Fig 2-4 show the seating device wherein the smart electronic device container (9 where T resides) is inclined (in some degree) relative to the cup holder body to enable the smart electronic device (T) to abut against the smart electronic device container because of an gravity of the smart electronic device.

Allowable Subject Matter
Claims 2-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2020/0361355) discloses a cup holder for a vehicle with a wireless charging function.
Partovi (US 2019/0097448)(US 2012/0235636) discloses a wireless charger for mobile devices.
Farahani (US 2011/0062916) discloses a wireless power transfer for cup holders.
Liu (US 2010/0078954) discloses a vehicle console including cup holders and wireless chargers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849